                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF OREGON

 In re                                              ) Case No.    19-60138-pcm11
                                                    )
 B. & J. Property Investments, Inc.
                                                    ) Notice of Motion for Relief
                                                    ) from Automatic Stay in a
                                                    ) Chapter 11/12 Case,
 Debtor(s)                                          ) and Notice of Hearing Thereon

 YOU ARE NOTIFIED THAT:

 1.      A motion was filed by Ad Hoc Group of Class Action Plaintiffs                                for relief
         from the automatic stay protecting the debtor(s) and debtor's property, as provided by 11 U.S.C. § 362.

 2.      The name and address of the moving party's attorney (or moving party, if no attorney) are:
         Karnes Law Offices, PC - 2701 12th Street SE Salem, OR 97302
         Rank and Associates, PC - 1265 Waller Street SE Salem, OR 97302
 3.      If you wish to resist the motion you must, within 14 days of the service date shown below, file a written
         response with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401.
         If the response is served in paper, you must also file a certificate showing the response has been served on
         the moving party's attorney.

 4.      A response must state the facts upon which relief from the automatic stay is resisted. See LBF 720.50 for
         details.

 5.      If you file a timely response, a hearing on the motion will be held as follows:

           Date:       04/11/2019                          Time: 10:00 am

           Location:         Courtroom #        ,

                             Telephone Hearing [NOTE: See LBF 888, Telephone Hearing Requirements]
                             Call-In Number:            (888) 684-8852
                             Access Code:               4950985 for Judge Trish M. Brown (tmb)
                                                        5870400 for Judge David W. Hercher (dwh)
                                                        1238244 for Judge Peter C. McKittrick (pcm)
                                                        3388495 for Judge Thomas M. Renn (tmr)
                                                        Other

      No testimony will be taken at the hearing. If no timely response is filed, the hearing may be cancelled.
      Parties are encouraged to check the hearing calendar at https://www.orb.uscourts.gov after the response
      deadline has passed.

1124 (12/1/2018)                               Page 1 of 2


                                 Case 19-60138-pcm11          Doc 153     Filed 03/22/19
 6. If a timely response is not filed, then either:

    a. The court may sign an order without further notice, submitted by the moving party, granting relief
       from the stay; or

    b. The stay will expire under the terms of 11 U.S.C. § 362(e).


 I certify that on     03/22/2019      (1) this notice, (2) LBF 720.50 if this notice was served on paper, (3) LBF
 888 if this notice was served on paper and a telephone hearing will be held, and (4) the motion, were served
 pursuant to Federal Rule of Bankruptcy Procedure (FRBP) 4001 and FRBP 7004 on the debtor(s), U.S. Trustee,
 trustee, members of any committee appointed pursuant to 11 U.S.C. § 1102 or its authorized agent [or, if no
 committee, on all creditors included on the list filed pursuant to FRBP 1007(d)], and their respective attorneys.


                                                                     /s/ Keith Karnes
                                                                        Signature of Moving Party or Attorney




1124 (12/1/2018)                             Page 2 of 2


                              Case 19-60138-pcm11          Doc 153   Filed 03/22/19
      KEITH D. KARNES, OSB No. 033521
 1
      keith@keithkarnes.com
 2    Karnes Law Offices, PC
      2701 12th St. NE
 3    Salem, OR 97302
      Tel: 503-385-8888
 4
      Fax: 503-385-8899
 5
      KEVIN J. RANK, OSB No. 914034
 6    kevinr@opusnet.com
 7
      Rank & Associates, PC
      1265 Waller St SE
 8    Salem OR 97302
      Tel: 503-362-6068
 9    Fax: 503-362-7095
10

11
                              UNITED STATES BANKRUPTCY COURT
12

13                                       DISTRICT OF OREGON

14
        IN RE:                                      )
15                                                  )      Case No. 19-60138-pcm11
16
         B. & J. Property Investments, Inc.,        )
                                                    )      MOTION FOR RELIEF FROM THE
17                                 Debtor           )      AUTOMATIC STAY
                                                    )
18
                                                    )
19                                                  )

20          Pursuant to 11 U.S.C. § 362(d) the Ad Hoc Group of Class Action Plaintiffs
21
     (“Movants”) moves the Court for an Order granting relief from the automatic stay to allow
22
     Movants to: (1) liquidate their claim for attorney fees and costs and (2) prosecute their claims
23
     in the Oregon Circuit Court and the Oregon Court of Appeals. Movants are not seeking to
24

25   execute on the debtor’s property or the property of the bankruptcy estate. Rather, they are

26   seeking relief to allow the liquidation of the remainder of their claim and to respond to the
27
     actions, including an appeal, filed by the debtor.
28




      1 – MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                          Case 19-60138-pcm11             Doc 153   Filed 03/22/19
                                           ARGUMENT
 1

 2    1. Pursuant to 11 U.S.C. § 362(a)(1), Movants Are Entitled to a Hearing to Determine
         Attorney Fees and Costs Related to the State Court Judgment Entered Against Debtor
 3
                Pursuant to 11 U.S.C. § 362(a)(1), the bankruptcy court’s automatic stay
 4

 5       prohibits “the commencement or continuation . . . of a judicial . . . proceeding against

 6       the debtor that was or could have been commenced before the commencement of the
 7
         case under this title.” (emphasis added). Here, Debtor has filed a Notice of Appeal to
 8
         the Marion County Court’s judgment entered against Debtor (Case No. 13C14321). In
 9

10
         that judgment the Marion County Court determined that the claim for reasonable

11       attorney fees, costs and disbursements would be determined and addressed in a
12
         supplemental order and judgment. However, because Debtor chose to file for
13
         bankruptcy, the Marion County Court was unable to enter its supplemental order and
14
         judgment.
15

16               Now, because Debtor has chosen to file its Notice of Appeal, the litigation is no

17       longer “against the debtor.” Instead, the Debtor has opened the door to continue the
18
         litigation against Movants. In doing so, Movants should be allowed to liquidate their
19
         claim for attorney fees and costs. To be clear, Movants are not seeking to execute on
20
         the Debtor’s property or the property of the bankruptcy estate. Movants are simply
21

22       seeking relief to allow the liquidation of the remainder of their claim.

23    2. Movants Have Met Their Burden of Proof by Showing Cause Exists to Require Debtor
24
         to Post a Supersedeas Bond in Order to Move Forward With its Notice of Appeal
         Related to the State Court Judgment Entered Against Debtor
25
                Movants and Debtor were involved in the litigation of a case that was resolved
26

27
         prior to Debtor filing for bankruptcy relief (Case No. 13C14321). The Marion County

28       Court entered a judgment against Debtor on October 31, 2018. Debtor then filed a



     2 – MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                      Case 19-60138-pcm11           Doc 153     Filed 03/22/19
        Notice of Appeal on November 27, 2018, and subsequently filed for bankruptcy relief
 1

 2      on January 17, 2019. In filing its Notice of Appeal, Debtor failed to post a supersedeas

 3      bond in order to appeal the Marion County Court’s judgment. Instead, Debtor decided
 4
        to avoid that requirement under Oregon law and filed for bankruptcy relief.
 5
               Pursuant to ORS 19.300, “[a]n appellant must serve and file an undertaking for
 6

 7
        costs within 14 days after the filing of a notice of appeal.” ORS 19.300(1). “If a

 8      judgment is for the recovery of money, a supersedeas undertaking acts to stay the
 9      judgment if the undertaking provides that the appellant will pay the judgment to the
10
        extent that the judgment is affirmed on appeal.” ORS 19.335(1). Here, Debtor has used
11
        the Bankruptcy Court’s automatic stay to avoid complying with Oregon law. Instead,
12

13      Debtor wishes to continue its case against Movants without affording them any

14      protection to their already ruled upon secured claim.
15
               Pursuant to the Bankruptcy Code, § 362(d) provides: “On request of a party in
16
        interest and after notice and a hearing, the court shall grant relief from the stay provided
17
        under subsection (a) of this section, such as by terminating, annulling, modifying, or
18

19      conditioning such stay-- (1) for cause, including lack of adequate protection of an

20      interest in property of such party in interest.” 11 U.S.C. § 362(d)(1). The burden of
21
        proof on a motion to lift or modify the automatic stay under 11 U.S.C. § 362(d)(1) is a
22
        shifting one. “The movant must initially produce evidence establishing ‘cause’ for
23

24
        relief. Once the movant establishes cause, the burden of proof shifts to the debtor on all

25      other issues.” In re Keene Corp., 171 B.R. 180 (Bankr. S.D.N.Y. 1994) (citing 11
26      U.S.C. § 362(g)(2)).
27

28




     3 – MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                     Case 19-60138-pcm11           Doc 153      Filed 03/22/19
               Unfortunately, neither 11 U.S.C. § 362(d)(1) nor the legislative history defines
 1

 2      “cause.” This has left courts to consider what constitutes “cause” based on “the totality

 3      of the circumstances in each particular case.” Baldino v. Wilson, 116 F.3d 87, 90 (3d
 4
        Cir. 1997). To assist in its analysis, courts have chosen to adopt the following factors:
 5
               whether relief would result in a partial or complete resolution of
 6             the issues; lack of any connection with or interference with the
 7
               bankruptcy case; whether the other proceeding involves the debtor
               as a fiduciary; whether a specialized tribunal with the necessary
 8             expertise is established to hear the cause of action; whether the
               debtor's insurer assumes full responsibility for defending it;
 9             whether the action primarily involves third parties; whether
10
               litigation in another forum prejudices the interests of other
               creditors; whether the judgment claim arising from the other
11             action is subject to equitable subordination; whether movant's
               success in the other proceeding results in a judicial lien avoidable
12
               by the debtor; the interests of judicial economy and the
13             expeditious and economical resolution of litigation; whether the
               parties are ready for trial in the other proceeding; and impact of
14             the stay on the parties and the balance of harms.
15

16      Id. (citing In re Sonnax Indus., 907 F.2d 1280 (2d Cir. 1990)).

17             Furthermore, in considering whether to lift the automatic stay, a court “may
18
        consider the policies reflected in the bankruptcy code, and the interests of the debtor,
19
        other creditors and any other interested parties.” In re Brown, 311 B.R. 409, 413 (E.D.
20
        Pa. 2004). “The determination is by its very nature an equitable one that requires this
21

22      Court to engage in a fact-sensitive inquiry as to whether the balance of hardships favors

23      the movant.” In re Chandler, 441 B.R. 452, 463 (Bankr. E.D. Pa. 2010) (citing FRG,
24
        Inc. v. Manley, 919 F.2d 850, 854 (3d Cir. 1990)).
25
               Here, Movants consist of a group of individuals who the Marion County Court
26

27
        found were taken advantage of by Debtor charging them illegal fees. Movants were

28      then “made whole” by prevailing on their claim against Debtor in Marion County.



     4 – MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                     Case 19-60138-pcm11          Doc 153      Filed 03/22/19
        Unfortunately, Plaintiffs were then deprived of their judgment because Debtor filed a
 1

 2      Notice of Appeal, without posting a supersedeas bond, and then filed for bankruptcy;

 3      affording no protection to Movants’ judgment. In re Keene Corp., the court found that
 4
        the plaintiff had met her initial burden to lift the automatic stay against debtor because
 5
        she demonstrated that she would be “harmed” if the stay remained in place.” In re
 6

 7
        Keene Corp., 171 B.R. at 184. Additionally, the court found that the continued

 8      prosecution of the state court proceedings was the only means of resolving the issues
 9      between he parties. Id.
10
               More importantly, the court In re Keene Corp. determined that “[w]here the
11
        continuation of a stay deprives the judgment creditor of the opportunity to collect the
12

13      judgment from a third party - - and no other sources of collection exist - - a court will

14      generally lift the stay to permit the litigation to continue.” Id. Unlike In re Keene Corp.,
15
        here, Movants were not even afforded the protection of the supersedeas bond to permit
16
        the litigation to continue. In re Keene Corp., the court granted the relief from the stay
17
        because plaintiffs right to collect the proceeds of the supersedeas bond depended upon
18

19      her ability to obtain a final judgment and it was unlikely that she could recover the

20      balance of her claim from the estate.
21
               Although the situation here is a case of first impression, based on similar
22
        situations and the totality of the circumstances, the Court should grant Movants their
23

24
        relief from the automatic stay to allow them to prosecute their claims in the Oregon

25      Circuit Court and the Oregon Court of Appeals. Additionally, under Oregon law,
26      Debtor was required to post a supersedeas bond after it filed its Notice of Appeal. In
27
        order for Debtor to move forward with its appeal, the Court should require Debtor to
28




     5 – MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                     Case 19-60138-pcm11           Doc 153     Filed 03/22/19
        post a supersedeas bond to ensure Movants are not “harmed.” Movants have no other
 1

 2      means to protect the secured judgment that was entered in their favor. The supersedeas

 3      bond would allow the Notice of Appeal to move forward and protect Movants’
 4
        judgment.
 5

 6      Dated March 22, 2019
 7
                                                    /s/ Keith D. Karnes
                                                    Keith D. Karnes OSB # 033521
 8                                                  Attorney for Ad Hoc Group
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     6 – MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                     Case 19-60138-pcm11         Doc 153     Filed 03/22/19
 1
                                     CERTIFICATE OF SERVICE
 2
            I, Keith Karnes, certify that I served the forgoing document via ECF which will in
 3
      turn serve:

 4   TIMOTHY J CONWAY          tim.conway@tonkon.com candace.duncan@tonkon.com
     spencer.fisher@tonkon.com
 5
     NICHOLAS J HENDERSON nhenderson@portlaw.com tsexton@portlaw.com
 6
     mperry@portlaw.com hendersonnr86571@notify.bestcase.com
 7
     KEITH D KARNES kkarnes@keithkarnes.com kkarnesnotices@gmail.com
 8   patricia@keithkarnes.com 9982680420@filings.docketbird.com r51870@notify.bestcase.com
 9
     SHANNON R MARTINEZ              smartinez@sglaw.com scurtis@sglaw.com
10
     ERICH M PAETSCH            epaetsch@sglaw.com ktate@sglaw.com
11

12
     TERESA H PEARSON            teresa.pearson@millernash.com MNGD-2823@millernash.com

13   AVA L SCHOEN            ava.schoen@tonkon.com leslie.hurd@tonkon.com
14   TOBIAS TINGLEAF            toby@shermlaw.com darlene@shermlaw.com
15
     US Trustee, Eugene       USTPRegion18.EG.ECF@usdoj.gov
16

17
     via first-class mail:
18
            Hunter Emerick                                      Susan Stoehr
19          Saalfeld Griggs PC                                  24310 S Hwy 99E, Space G
            250 Church St SE #200                               Canby, OR 973013
20
            Salem, OR 97301
21
            Stephen Joye                                        Nancy Wolf
22          Fischer, Hayes, Joye & Allen, LLC                   2008 SE Sturdevant Rd
            3295 Triangle Dr #200                               Toledo, OR 97391
23
            Salem, OR 97302
24

25          DATED: March 22, 2019
26

27                                               /s/Keith D. Karnes
                                                 Keith D. Karnes, OSB No. 033521
28
                                                 KARNES LAW OFFICES, PC


      7 – MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                             Case 19-60138-pcm11     Doc 153     Filed 03/22/19
